898 F.2d 155
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Keith Douglas PHILLIPS, also known as Richard H. Thompson,Defendant-Appellant.
No. 89-6187.
United States Court of Appeals, Sixth Circuit.
March 13, 1990.

Before BOYCE F. MARTIN, Jr. and BOGGS, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
Defendant, Keith Douglas Phillips, appeals an order of the district court regarding his motion for the return of seized property.  He now moves for leave to proceed in forma pauperis.  Upon review of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Defendant pleaded guilty to two counts of fraudulent use of a credit card in violation of 18 U.S.C. Sec. 1029(a)(2) and was sentenced to two concurrent terms of ten years imprisonment.  He thereafter filed a motion for the return of property pursuant to Fed.R.Crim.P. 41(e) in the District Court for the Western District of Kentucky.  In particular, he sought the return of the following items which had been seized from his automobile at the time of his arrest:  1) a police radio scanner;  2) a paging device;  3) an "800" number information card;  4) his telephone/address book;  5) a library card;  and 6) a grocery store check cashing card.  After review of the government's response, the district court determined that defendant was entitled to the return of only the final two articles and denied the motion as to all the other property.  Upon entry of an order to that effect, defendant filed this appeal.


3
Based upon a careful review of the record and the briefs, this court concludes that the district court did not abuse its discretion in its disposition of the motion for return of property.   United States v. LaFatch, 565 F.2d 81, 83 (6th Cir.1977), cert. denied, 435 U.S. 971 (1978).  Accordingly, the motion for leave to proceed in forma pauperis is granted and the district court's order is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.